DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1 and 3-7 are pending in the instant application. Claims 1 and 3-7 are rejected. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2022 has been entered.
Information Disclosure Statement
	The information disclosure statement filed on July 12, 2022 has been considered and a signed copy of form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (British Journal of Pharmacology, 2009, 157, 451-463) and US 2009/0209512 A1 in view of Tosun et al. (Alzheimer’s & Dementia, 2010, Vol. 6, Issue 4, p. e15).
Kimura et al. discloses that the claimed compound (known as T-817MA) is a neurotrophic compound which ameliorates the deficits in adult neurogenesis and spatial memory in rats receiving infusion of amyloid-β peptide. According to the reference, T-817MA is an agent for Alzheimer’s disease (AD) treatment with neuroprotective effects against toxicity from amyloid-β peptide. In addition, T-817MA increased hippocampal neurogenesis in an AD model (see abstract).
US 2009/0209512 A1 discloses that the compound T-817MA is an excellent neurogenesis inducer, and further exemplifies its neurogenesis inducing effect in cultured neural stem cells (see [0002] and [0070]-[0076]). According to the reference, the preferred daily dose of the compound is 40mg-500mg (see [0068]).
Kimura et al. and US 2009/0209512 A1 do not specifically disclose reducing the amount of amyloid β protein in the brain wherein the amount of amyloid β protein in cerebrospinal fluid is increased by the administration of T-817MA or a salt thereof and the amount of amyloid β protein in the brain is reduced. 
Tosun et al. discloses that AD begins with amyloid-β accumulation in the brain, leading to synaptic dysfunction, neurodegeneration, and cognitive/functional decline (see abstract).
It is noted that the references do not teach that the compound can be used in the manner instantly claimed (i.e., to increase the amount of amyloid β protein in cerebrospinal fluid by the administration of T-817MA or a salt thereof and reduce the amount of amyloid β protein in the brain). However, the intended use of the compound used in the claims does not patentably distinguish the compound, per se, since such disclosed use is inherent in the reference compound. In order to be limiting, the intended use must create a structural difference between the compound of the instant claims and the prior art compound. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.
Therefore, since it is known in the art that T-817MA protects against amyloid-β, it would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation to use T-817MA in a method of reducing the amount of amyloid β protein in the brain and to arrive at the method of the instant claims with a reasonable expectation for success. Especially, since said compound is known for treating neurodegenerative disorders, such as Alzheimer’s disease, and enhancing neurogenesis. The motivation would have been to find additional pharmaceutical uses for the compound T-817MA. 
	Thus, a prima facie case of obviousness has been established. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626